   Case 6:20-cv-00041-NKM Document 3 Filed 08/24/20 Page 1 of 3 Pageid#: 7


                                                                                          8/24/2020
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION


  TIMOTHY ZACHARIAH SANTIAGO,
                                                        CASE NO. 6:20-cv-00041
                                       Plaintiff,

                         v.                             MEMORANDUM OPINION

  LYNCHBURG POLICE DEPARTMENT,
  et al.,                                               JUDGE NORMAN K. MOON

                                     Defendants.


       Timothy Zachariah Santiago commenced this action against the Lynchburg Police

Department and Ryan Zuidema, the Chief of Police for the Lynchburg Police Department,1 by

filing a pro se complaint as well as an application to proceed in forma pauperis, filed on June 25,

2020. Dkts. 1 & 2. The Court will grant the application to proceed in forma pauperis but dismiss

the Complaint without prejudice.

       This complaint fails to state a plausible claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii) (applicable to proceedings in forma pauperis); Michau v. Charleston Cty., 434

F.3d 725, 728 (4th Cir. 2006) (stating that 28 U.S.C. § 1915(e) governs IFP filings, in addition to

complaints filed by prisoners, and permits district courts to sua sponte dismiss IFP complaints that

are frivolous, malicious, or fail to state claim). “Factual allegations must be enough to raise a right

to relief above the speculative level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007),

accepting well-pleaded factual allegations in the complaint as true and taking all reasonable

inferences in the plaintiff’s favor, Chao v. Rivendell Woods, Inc., 415 F.3d 342, 346 (4th Cir.



       1
          Plaintiff does not identify whether he is filing suit against Ryan Zuidema in his individual
or his official capacity.
                                                    1
   Case 6:20-cv-00041-NKM Document 3 Filed 08/24/20 Page 2 of 3 Pageid#: 8




2005). A court need not accept as true “legal conclusions, elements of a cause of action, … bare

assertions devoid of further factual enhancement, … unwarranted inferences, unreasonable

conclusions, or arguments.” Richardson v. Shapiro, 751 F. App’x 346, 348 (4th Cir. 2018) (quoting

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (internal

quotation marks omitted). Courts are to construe the filings of pro se litigants liberally, Haines v.

Kerner, 404 U.S. 519, 520 (1970), but nonetheless, a pro se complaint must state a plausible claim

for relief, Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       Plaintiff’s statement of his claim comprises three sentences, reproduced below:

               1. On May 31, 2020 Lynchburg Police acting on the orders of police chief
       Ryan Zuidema, deployed a chemical weapon called “CS Gas” or “tear gas” on
       protesters in Lynchburg, Virginia.

              2. On May 31, 2020 Lynchburg Police acting on the orders of police chief
       Ryan Zuidema, deployed a chemical weapon called “OC Spray” or “Pepper Spray”
       on protesters in Lynchburg, Virginia.

             3. At the time listed above the Lynchburg Police Department did in fact
       unlawfully disperse a protected assembly established to protest.

Dkt. 2 at 2. The last of these is a legal conclusion about the lawfulness of the dispersal of an

assembly, which need not be credited. Richardson v. Shapiro, 751 F. App’x at 348. Plaintiff brings

this action under “U.S. Code § 2441.War Crimes,”2 “U.S. Code § 246,” “U.S. Code § 1983,” and

“US Constitution, Amendment 1.”3 He seeks $10.00 in compensatory damages and an unidentified

award of punitive damages.


       2
          The Court notes this is a criminal statute, which does not purport to create any private
cause of action. Courts are “quite reluctant to infer a private right of action from a criminal
prohibition alone,” and some have specifically declined to find that 18 U.S.C § 2441 creates such
a right. Sai v. Trump, 325 F. Supp. 3d 68, 71–72 (D.D.C. 2018) (internal citations and quotations
omitted).
       3
         Plaintiff does not identify the titles of the U.S. Code to which these sections belong. The
Court is able to infer that “U.S. Code § 2441. War Crimes” refers to 18 U.S.C. § 2441, which
criminalizes various war crimes, and “U.S. Code § 1983” refers to that certain essential vehicle of
                                                 2
   Case 6:20-cv-00041-NKM Document 3 Filed 08/24/20 Page 3 of 3 Pageid#: 9




        Defendant fails to allege any injury in fact to meet the jurisdictional threshold set by Article

III of the Constitution—specifically, he does not plead whether he was the victim of any of the

harm he alleges in his complaint. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561–562 (1992). In fact,

he does not reference himself in the allegations whatsoever. Further, he does not provide any basis

for his right to sue on behalf of any other individual who has been alleged to have suffered injury.

Without such factual allegations, the Court is unable to identify how the relief sought would redress

the injury pleaded. Id. at 562. His failure to properly plead standing to sue in this case results in

dismissal of the action. Id. at 561 (“Since they are not mere pleading requirements but rather an

indispensable part of the plaintiff's case, each element [of standing doctrine] must be supported in

the same way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of the litigation.”).

        Plaintiff’s complaint therefore will be dismissed without prejudice. The Court will permit

Plaintiff to file an amended complaint within twenty-one days of the issuance of this decision. See

Fed. R. Civ. P. 15(a)(2) (writing that the court should “freely give” leave to amend).

        The Clerk of Court is directed to send a certified copy of this Memorandum Opinion to

Plaintiff.
                       24th
        Entered this          day of August, 2020.




civil rights litigation, 42 U.S.C. § 1983. But it is unable to identify what statute Plaintiff means to
invoke with “U.S. Code § 246.”

                                                   3
